Citation Nr: 1822232	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of tongue cancer, to include as due to water contamination at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from June 1980 to June 1984.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2014 rating decision in which the Department of Veteran Affairs (VA) Louisville, Kentucky, Regional Office (RO) denied entitlement to service connection for tinnitus, bilateral hearing loss, and residuals of tongue cancer.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.    


FINDINGS OF FACT

1.  The record of evidence does not establish a nexus between the Veteran's current hearing loss and his period of service.

2.  The record of evidence does not establish a nexus between the Veteran's current tinnitus and his period of service.

3.  The Veteran's residuals of tongue cancer is not an enumerated presumptive service-connected disability based on exposure to contaminated water at Camp Lejeune, and the record does not establish a nexus between the Veteran's current residuals of tongue cancer and his period of service, to include exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for residuals of tongue cancer have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In further fulfilling the duty to assist, the Veteran was afforded VA examinations in connection with his claims in December 2013 and February 2014.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board finds the December 2013 and February 2014 examinations to be adequate in adjudicating the Veteran's claims.  The examiners offered definitive conclusions based in rationale.  The examiners gave conclusive opinions regarding the nature and etiology of the Veteran's disabilities using in-person examination and review of the Veteran's records.  The examiners used current and applicable medical literature to bolster their opinions.  Here, the examinations have been found to be adequate, and thus, have met the requirements to satisfy the duty to assist.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection may also be presumed for chronic diseases, enumerated under 38 C.F.R. § 3.309 (a), which are presumptively linked to service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

The Veteran contends that his current bilateral hearing disability is due to his period of service.

Turning to the record of evidence, in December 2013, the Veteran was afforded a VA hearing examination.  The audiologist reported the following puretone thresholds (in decibels):


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
40
70
70
LEFT
20
5
70
70
85

The examiner noted 96 percent word recognition for the right ear and 94 percent word recognition for the left ear.

The examiner determined that the Veteran had a diagnosis of sensorineural hearing loss in both ears.  The examination also showed an auditory threshold of greater than 40 decibels at the frequency of 3000 Hertz in both the right ear and left ear.  Therefore, the audiograms establish a hearing loss disability in each ear for VA purposes.  See 38 C.F.R § 3.385.

As a current hearing loss disability has been confirmed, the Veteran must still meet the elements of an in-service incurrence and a nexus between the current disability and the in-service incurrence.  The Veteran's DD 214 indicates that his MOS includes Fire Support Man, Light Vehicle Operator, and Parachutist.  The service treatment records are void of any hearing complaints.  

The Veteran's service treatment records indicate June 1980 service entry audiogram results as the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
15
10
10
15
25

The Veteran's service treatment records also indicate May 1984 separation audiogram results as the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
10
20
20

His entry examination and his exit examination show that hearing was within normal limits.  There are no marked or reported concerns or issues with hearing in his service records. 

In the December 2013 VA examination, the Veteran stated that he experienced excessive noise exposure in the form of aircraft, helicopters, and landing craft.  He stated that while jumping out of the planes, it was very rare that they would wear hearing protection.  He also stated that he was not around the artillery as much.  He stated he shot weapons at ranges and believes he wore earplugs.  The Veteran reported occasional post-separation noise exposure while hunting.

In the March 2014 addendum to the December 2013 VA examination, the examiner determined that the Veteran's bilateral hearing loss was not caused by or a result of military noise exposure.  The examiner explained that the Veteran reported the onset of his hearing loss as between 2005-2006.  The examiner stated that with normal hearing at separation, this confirms that the hearing loss had a delayed onset.  The examiner reported that, in its landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner went on to report that the Institute of Medicine stated, "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The examiner noted that this study remains the definitive consensus in this matter.  Therefore, the examiner opined that the Veteran's hearing loss was not related to his period of service.

The Board finds this examination to have clear conclusions and adequate reasons and bases for such conclusions.  The examiner considered the Veteran's current hearing loss and his record of history.  The examiner also considered the Veteran's occupational noise exposure both in and out of service.  Moreover, the examiner used medical literature to bolster the opinion.  Therefore, the Board finds this examination to be highly probative in nature.

The Board has also considered the Veteran's contention that his period of service resulted in his current bilateral hearing loss disability.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining the etiology of sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether the Veteran's currently diagnosed sensorineural hearing loss is related to his service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss disability is related to his military service.

The Board has considered whether presumptive service connection is warranted for the Veteran's hearing loss disability.  See 38 C.F.R. 3.309.  However, the record fails to show that sensorineural hearing loss was manifested to a degree of 10 percent within the one year following his service discharge in June 1984.  The December 2013 examiner stated that, in reviewing the Veteran's record, she found that the Veteran's hearing was within normal limits across all frequencies at separation.  Moreover, the first findings of hearing loss are dated more than 20 years after service.  As such, the Board does not find evidence of continuity of symptoms in the years following service, and service connection is not warranted on a presumptive basis or on the basis of continuity of symptomatology.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Tinnitus

The Veteran also contends that his tinnitus is due to his period of service.

In a March 2012 private medical record, the examiner noted a diagnosis of tinnitus.  Therefore, the first element of service connection has been met.

Turning to the remaining criteria for service connection, the Veteran's service treatment records are silent on complaint of or treatment for tinnitus.  

In the August 2012 Statement in Support of the Claim, the Veteran stated that he has had tinnitus since his exposure to noise in service.

In the March 2014 addendum to the December 2013 VA examination, the examiner noted at the outset that, although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  The examiner explained that the hearing loss does not cause tinnitus or vice versa.  

The examiner determined that the Veteran's tinnitus was not caused by or a result of military noise exposure.  The examiner explained that there were no reports or complaints of tinnitus in the service medical records.  The examiner further explained that the audiometric data in the service medical records does not support acoustic damage.  The examiner noted that the Veteran reported the onset as 2005-2006, which is a delayed onset of 21 years.  The examiner stated that the effects of noise exposure would not be delayed 21 years from the event.

While the Veteran is competent to report the onset of his tinnitus, the Board finds that his statements regarding the onset of his tinnitus are inconsistent.  As such, the Veteran's assertions are not deemed credible.  Therefore, the Board assigns little probative weight to the Veteran's lay statements that his tinnitus had its onset in service or that he has experienced tinnitus consistently since separation from service.     

As tinnitus is an organic disease of the nervous system, the Board has also considered whether service connection is warranted on a presumptive basis, see 38 C.F.R. §§ 3.307 , 3.309, or based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the medical and lay evidence does not show that the Veteran's tinnitus had its onset within one year after discharge from active service or that he experienced tinnitus continuously after discharge from service.  Therefore, service connection is not warranted for tinnitus on these theories of contention.

The claim is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Residuals of Tongue Cancer

The Veteran further contends that his residuals of tongue cancer are due to his period of service.  Specifically, the Veteran asserts that he had tongue cancer due to exposure to contaminated water at Camp Lejeune.

The Board notes that the Veteran is presumed to have been exposed to contaminated water under 38 C.F.R. § 3.307(a)(7) (2017).  Under 38 C.F.R. § 3.309(f), a Veteran, having met the requirements of 38 C.F.R. § 3.307(a)(7), would be granted service connection for certain enumerated diseases on a presumptive basis, subject to rebuttal under 3.309(d).  Tongue cancer, however, is not one of the enumerated presumptive diseases.  Nevertheless, the Board will consider all theories of service connection, to include service connection on a direct causation basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Turning to the record of evidence, in a January 2011 private treatment record, the examiner reported the Veteran had a diagnosis of squamous cell carcinoma of the base of the tongue that was treated with surgery in February 2003.  It noted that the Veteran is on continued oncologic surveillance.  Thus, the first element of service connection has been met. 

As previously stated, the Veteran is presumed to have been exposed to contaminated water.  Therefore, a nexus must be established.

In a February 2014 VA examination, the examiner stated that it is less likely than not that the Veteran's tongue cancer was caused by or the result of exposure to water contamination at Camp Lejeune.  Citing medical literature, the examiner explained that the primary risk factors associated with head and neck cancer include tobacco use, alcohol consumption, human papilloma virus, infection and Epstein-Barr virus.  The examiner affirmed that there is a plausible connection between the diagnosis and exposure history; however, the examiner determined that the most likely cause of the Veteran's head and neck cancers is tobacco and alcohol use.

After review of the record, the Board finds that the evidence of record is insufficient to establish a nexus between the Veteran's residuals of cancer and his period of service.  The February 2014 VA opinion heavily weighs against a finding of service connection.  As it is the only probative medical evidence of record, a nexus has not been established to meet the criteria of service connection.  Therefore, service connection is not warranted. 

The Board has considered the Veteran's lay statements regarding his residuals of tongue cancer; however, the probative medical evidence weighs against a finding of a nexus between the Veteran's current disability and his exposure to contaminated water at Camp Lejeune.  Although the Veteran is competent to describe his symptoms, he is not competent to determine the etiology of his tongue cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's opinion as to the etiology of his residuals of tongue cancer is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of his residuals of tongue cancer.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of tongue cancer.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of tongue cancer, to include as due to water contamination at Camp Lejeune, is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


